THE COURT.
There was evidence sufficiently shown, for the purpose of commitment for trial, that petitioner received money from another person to hold the same as a bet or wager on a proposed horse race. This was substantially the charge-made by the complaint.
Section 337a of the Penal Code in terms makes it a crime for one to receive any money, bet or wagered, or offered for the purpose of being bet or wagered by or for any other person, upon the result of any trial or contest of speed between men or beasts.
We do not see why this case does not fall within this inhibition, nor do we see any reason to doubt the validity of the law.
The application for a writ is denied.